Citation Nr: 0844252	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent 
for idiopathic epilepsy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, his friend, and his psychiatrist




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 2004 and 
December 2006 rating decisions by the RO which denied the 
veteran's claims for entitlement to increased ratings for 
PTSD and idiopathic epilepsy.  In a January 2007 decision, 
the veteran's evaluation for idiopathic epilepsy was 
increased to 20 percent, effective the date of his claim.

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The Board notes that the veteran's treating VA psychiatrist 
has indicated that he is unable to work due to his service-
connected PTSD and idiopathic epilepsy.  At his March 2008 
Travel Board hearing, the veteran testified that he has not 
worked since 2006.  The veteran alleges that he was 
involuntarily terminated from his last job after having a 
minor seizure.  The Board notes that the veteran filed a 
claim for individual unemployability (TDIU) in April 2007, 
but it was denied in an October 2007 rating decision.  The 
veteran did not file an appeal with respect to the denied 
TDIU claim.  The veteran's representative indicated at the 
March 2008 hearing that the veteran intended to re-file his 
claim for TDIU following the resolution of his current 
claims.  Therefore, the Board refers the issue of entitlement 
to TDIU to the RO for consideration in light of the outcome 
of this decision.  




FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe occupational 
and social impairment with deficiencies in work, family 
relations, judgment, thinking, and mood due to symptoms. 

2.  The veteran has a confirmed diagnosis of epilepsy with a 
history of seizures, but at least one major seizure in the 
last six months, 2 major seizures in the last year, or an 
average of at least 5 to 8 minor seizures weekly have not 
been objectively demonstrated.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West. 2001); 38 
C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for a seizure disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2001); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Codes 8910, 8911 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2004 and December 2006, prior to the initial RO 
decisions that are the subjects of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters sent to the 
veteran in September 2004 and December 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the December 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his condition worsened in severity, including 
descriptions of his symptoms and the impact of symptoms on 
employment.  Additionally, December 2005 and August 2007 
statements of the case informed him of the specific rating 
criteria used for the evaluation of his claims.  The 
statements of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate PTSD 
and epilepsy.  Based on the evidence above, the veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
testimony  and correspondence.  Specifically, during his 
multiple VA examinations, he discussed the signs and symptoms 
of his disabilities, with particular emphasis on the impact 
that the disability had on his daily life.  For example, he 
described the effect his PTSD had on his interactions with 
others and the fact that he could no longer drive due to his 
epilepsy.  These statements demonstrate his actual knowledge 
in understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional records and written statements, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in March 2008.  Next, specific VA medical opinions pertinent 
to the issues on appeal were obtained in July 2005, August 
2006, September 2006, and February 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The veteran seeks a rating in excess of 30 percent for his 
PTSD.  The veteran's claim for an increased rating was 
received in May 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating is in order 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Here, VA outpatient treatment and reports document regular 
psychiatric treatment approximately every one to six months.  
VA outpatient psychiatric evaluations assess that he suffers 
from PTSD with depression as well as mood disorder caused by 
his general medical condition.  His treating VA psychiatrist 
opined that he is significantly impaired cognitively and 
emotionally due to his PTSD symptomatology.  In a letter 
dated in April 2006, his treating VA psychiatrist opined that 
the veteran losing his job of 29 years in January 2005 due to 
problems related to his seizures was a significant trigger 
for the exacerbation of his PTSD symptomatology.  The VA 
psychiatrist also opined that the veteran is not a candidate 
for any type of industrial situation due to the chronicity 
and severity of his PTSD symptoms and the likelihood that 
these symptoms will increase with any real or perceived 
negativity.  In an April 2007 VA outpatient treatment note, 
the veteran was assigned a Global Assessment of Functioning 
(GAF) score of 46, indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran was afforded a VA PTSD examination in August 
2006, in which he was diagnosed with PTSD, depression, and 
alcohol dependency in remission.  He was assigned a GAF score 
of 50, indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
As to the veteran's social history, he indicated he had been 
married twice and had two children from his first marriage.  
He has been in his current marriage since 1984, and described 
the relationship with his current wife and children as 
"good."  He has no hobbies, and his only friends are 
members of his Vietnam veteran's group.  

Upon examination, the veteran's affect was found to be 
appropriate and his mood was agitated and dysphoric.  His 
thought process and thought content were unremarkable, 
although he was easily distracted.  His orientation was 
intact as to person, time, and place.  He did not suffer from 
delusions or hallucinations, and was noted to have 
appropriate behavior, with no ritualistic or obsessive 
behavior.  He noted trouble sleeping, and experiences panic 
attacks at night which coincide with flashbacks of combat in 
Vietnam.  No suicidal or homicidal ideation was noted.  His 
impulse control was good, with no episodes of violence.    

The examiner further opined that there was not total 
occupational and social impairment due to PTSD 
symptomatology.  PTSD symptomatology did not result in 
deficiencies in his judgment, thinking, or family relations, 
but did result in work deficiencies because the veteran's 
anger toward his former employers in the government was 
affected by his PTSD.  It also resulted in mood deficiencies, 
as his chronic depression was related to his PTSD.  

The veteran was afforded his most recent VA PTSD examination 
in February 2008, in which he was diagnosed with PTSD and 
alcohol dependence.  The examiner noted that the veteran 
received inpatient psychiatric hospitalization at the VA in 
January 2005 after expressing feelings of depression, 
thoughts and plans to commit suicide, and alcohol dependence.  
The veteran alleged that his PTSD symptomatology worsened 
since his August 2006 VA examination, and indicated that he 
is unable to work due to his intense anger, irritability, 
avoidance of others, and exaggerated startle response.  

Upon examination, the veteran's affect was constricted and 
his mood was agitated.  He was oriented as to person, time, 
and place.  His thought process was rambling and his thought 
content consisted of ruminations of events in Vietnam.  There 
were no delusions or hallucinations, but paranoia was noted.  
He experiences difficulty sleeping without his medications.  
His remote memory was normal, although his recent memory was 
mildly impaired.  He exhibited appropriate behavior, with no 
evidence of obsessional or ritualistic behavior.  There was 
no evidence of homicidal ideation, although he admitted to 
very rare instances of suicidal ideation whenever his 
medications wore off, although he never formulated a plan to 
end his life.  His impulse control was described as poor, and 
he admitted to irritability and threatening others in public 
with physical harm if they did not cease behavior which he 
found disruptive.  He also yells at family members and 
dislikes socialization, becoming hostile in group settings.  
He was assigned a GAF score of 40, indicative or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., stays in bed 
all day, no job, home, or friends).

The February 2008 examiner also concluded that there was not 
total occupational and social impairment due to PTSD 
symptomatology.  However, the examiner concluded that his 
PTSD resulted in judgment deficiencies because he gets angry 
at people and then says and does things he later regrets.  
His PTSD also leads to thinking deficiencies because the 
veteran is slightly paranoid and believes people are out to 
get him.  Deficiencies in his family relations are evidenced 
by a recent deterioration in the quality of his current 
marriage, and work deficiencies result from the veteran's 
inability to be confined to limited space and his disdain for 
authority.  PTSD also resulted in mood deficiencies, as the 
veteran exhibits constant irritable and angry behavior.  

At the veteran's March 2008 Travel Board hearing, his 
treating VA psychiatrist testified that he was unable to work 
due to his PTSD.  In a December 2007 treatment note, the 
psychiatrist indicated, "I do not think I can be too 
vehement about saying that this veteran is unemployable 
because he has post-traumatic stress disorder and even though 
there are some individuals that are employed and have normal 
relationship [sic] with post-traumatic stress disorder, this 
veteran is not one of them."  

The evidence overall tends to show that the veteran has 
severe, though not total, social and occupational impairment 
due to PTSD symptoms.  As indicated by his treating VA 
physician and the reports of his VA examinations, the veteran 
suffers from deficiencies in work due to an inability to 
establish and maintain effective relationships, anger toward 
his government employers, irritability, problems with 
authority figures, and a paranoid feeling that others were 
out to get him.  Socially, the veteran is inactive and has 
very few friends.  Deterioration of his PTSD symptomatology 
has led to tension in his marriage and relationships with 
other family members.  

The evidence in the instant case clearly more clearly 
approximates the criteria for a 70 percent rating.  The 
veteran has demonstrated severe occupational and social 
impairment with deficiencies in work, family relations, 
judgment, thinking, and mood due to symptoms such as 
constricted affect, agitated mood, nightly panic attacks and 
flashbacks, rambling thought processes, mildly-impaired 
short-term memory, occasional suicidal ideation, and poor 
impulse control manifested by unprovoked irritability.  
Significantly, in August 2006,  the veteran was assigned a 
GAF score of 50 indicating serious symptoms or serious 
impairment in social, occupational or school functioning; in 
2007, he was assigned a GAF score of 46; and in February 
2008, he was assigned a GAF score of 40 indicating major 
impairment in several areas.  The Board observes that the GAF 
scores of 50 in 2006, 46 in 2007, and 40 in 2008 are 
consistent with the other evidence of record, showing severe 
psychiatric disability as a result of PTSD.

However, the Board finds that a 100 percent rating for PTSD 
is not in order.  Specifically, there is no evidence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, persistent danger of hurting 
self or others, disorientation to time or place, or 
significant memory loss.  

In conclusion, affording the benefit of the doubt to the 
veteran, the Board finds that his overall PTSD disability 
picture most closely approximates the criteria for no more 
than a 70 percent rating. 38 C.F.R. § 4.7; 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Rating for Idiopathic Epilepsy

The veteran also seeks an increased evaluation for his 
service-connected idiopathic seizure disorder, currently 
evaluated as 20 percent disabling under Code 8910 (epilepsy, 
grand mal).  In a January 2007 decision, the RO increased the 
veteran's evaluation to 20 percent effective July 29, 2004, 
because the evidence revealed that he suffered from a major 
seizure in July 2004 and a minor seizure in October 2004.   
 
The various forms of epilepsy are evaluated under a general 
rating formula set forth in the Rating Schedule.  A 10 
percent evaluation is warranted for a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
is warranted when there has been at least 1 major seizure in 
the last 2 years or there have been at least 2 minor seizures 
in the last 6 months.  A 40 percent evaluation requires at 
least 1 major seizure in the last 6 months or 2 major 
seizures in the last year, or an average of at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation requires an 
average of at least 1 major seizure in 4 months over the last 
year, or 9-10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year, or more than 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  In 
addition, when continuous medication is necessary for the 
control of epilepsy, the minimum evaluation will be 10 
percent.  A major epileptic seizure is characterized by a 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the arms, 
trunk or head (myoclonic type); or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a, Codes 8910-
8914.   
 
Since his July 2004 claim for an increased rating for an 
idiopathic seizure disorder, the veteran has undergone three 
VA examinations.  

In the veteran's July 2005 VA epilepsy examination, it was 
noted that there were no major seizures since October 2004, 
and that his seizures are currently minor in nature.  
Neurological testing found the veteran to be alert and 
fluent, with cranial nerves II through XII fully normal 
except for decreased hearing on the right side.  Cerebellar 
and fine motor control was intact.  

The September 2006 VA epilepsy examination cited a VA 
progress note indicating he had two seizures in one day in 
October 2004.  He also reported two episodes of simple 
partial epilepsy in the last six months.  Magnetic resonance 
imaging (MRI) conducted in November 2005 revealed normal 
results.  A computerized tomography (CT) scan of the head 
conducted in October 2004 was also normal.  

In the most recent VA epilepsy examination, conducted in 
February 2008, the neurological testing was nonfocal with 
normal strength in all extremities.  The examiner noted that 
the veteran's most recent seizure was in January 2008 and 
that his most recent emergency room visit for a seizure was 
in 2004.  The veteran indicated that he had three witnessed 
minor seizures in 2004.  He also stated that he suffered 
minor seizures in March 2007, May 2007, and June 2007, and 
indicated that these seizures generally lasted approximately 
15 minutes.  There was no new head trauma or neurological 
symptoms since his last MRI.  The examiner opined that the 
evidence suggested the claimed increase in severity of 
symptomatology was more related to a mental health disorder 
than to a seizure disorder.  

At his March 2008 Travel Board hearing, the veteran testified 
that he suffered four minor seizures in the past year and no 
longer suffers from major seizures thanks to his anti-seizure 
medication.  
 
The Board finds that an evaluation in excess of 20 percent is 
not warranted for the veteran's service-connected seizure 
disorder.  As noted above, to warrant a 40 percent rating 
under the epilepsy diagnostic codes, the evidence must show 
that the veteran had at least 1 major seizure in the last six 
months or 2 major seizures in the last year.  Here, the 
veteran testified that he no longer has major seizures.  
Alternatively, a 40 percent rating could be assigned if the 
evidence reveals an average of at least 5 to 8 minor seizures 
weekly.  Here, the veteran has experienced only four minor 
seizures in the past year.  In any case, the absence of 
credible evidence to support a higher evaluation compels the 
conclusion that the rating now assigned should be left 
undisturbed.  The Board concludes that the preponderance of 
the evidence is against the claim for an increased evaluation 
for a seizure disorder.   

With respect to both claims, the evidence does not reflect 
that the disabilities at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Although there is evidence that the veteran was admitted for 
VA inpatient treatment for several days in January 2005, this 
treatment seemed to be more related to alcohol detoxification 
than to treatment for service-connected PTSD.  Furthermore, 
the veteran has not been hospitalized since that time.  In 
addition, although the veteran's treating VA psychiatrist 
opines that his service-connected PTSD and seizure disorder 
impacts his employability, such impairment is 

contemplated in the ratings currently assigned.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability evaluation in excess of 20 percent for a seizure 
disorder is denied.   



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


